Exhibit 10.54
Amendment to
BearingPoint, Inc. Restricted Stock Unit Agreement
          In accordance with the amendment provisions of the BearingPoint, Inc.
Restricted Stock Unit Agreement (the “Agreement”), the Compensation Committee of
the Board of Directors of BearingPoint, Inc. hereby amends the Agreement in
order to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended and related regulations or U.S. Treasury pronouncements
(collectively, “Section 409A”). This amendment shall apply to all previously
awarded and outstanding Restricted Stock Units which amendment shall be
incorporated as “Exhibit A” to the Agreement (the “Amendment”) and shall become
effective upon the close of business on December 31, 2008.
     1. Any Restricted Stock Units that vest as a result of the Disability of
the Award Recipient shall be settled on the Settlement Date determined without
regard to the provisions of the Agreement related to special settlement upon
termination.
     2. The settlement of a Restricted Stock Unit shall not occur on a
settlement date specified by the Change in Control provisions of the Agreement
unless such Change in Control also constitutes a “change in ownership or
effective control of a corporation or a change in the ownership of a substantial
portion of the assets of a corporation” as defined in Section 409A.
     3. If the Award Recipient’s employment is terminated other than due to his
or her death or, if applicable, his or her Retirement, the Award Recipient’s
vested Restricted Stock Units shall be settled on the Settlement Date determined
without regard to the provisions of the Agreement related to special settlement
upon termination.
     4. The following sections shall be added to the Agreement after the last
section thereof:
Section 409A Compliance.
This Agreement is intended to comply with Section 409A of the Code and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate. This Agreement
shall not be amended or terminated in a manner that would cause the Agreement or
any amounts payable under the Agreement to fail to comply with the requirements
of Section 409A, to the extent applicable, and, further, the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Agreement.
The Company shall neither cause nor permit any payment, benefit or consideration
to be substituted for a benefit that is payable under this Agreement if such
action would result in the failure of any amount that is subject to Section 409A
to comply with the applicable requirements of Section 409A.

1



--------------------------------------------------------------------------------



 



Specified Employee.
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Section 409A as of the
date of the Executive’s termination of employment and the Company determines, in
good faith, that immediate payment of any amounts or benefits would cause a
violation of Section 409A, then any amounts or benefits which are payable under
this Agreement upon the Executive’s “separation from service” within the meaning
of Section 409A which

  (i)   are subject to the provisions of Section 409A;     (ii)   are not
otherwise excluded under Section 409A; and     (iii)   would otherwise be
payable during the first six-month period following such separation from service

shall be paid on the first business day next following the earlier of (1) the
date that is six months and one day following the Date of Termination or (2) the
date of Executive’s death.
For purposes of Section 409A, each payment under this Agreement shall be deemed
to be a separate payment.
     5. Notwithstanding anything in the Agreement or in the Plan to the
contrary, no adjustment or substitution pursuant to Section 7.7 of the Plan or
Section 8 of the Agreement and no amendment to the Agreement pursuant to
Section 7.2 of the Plan or Section 13 of the Agreement, as applicable, shall be
made in a manner that results in noncompliance with the requirements of
Section 409A. The foregoing rule shall apply to the extent a Restricted Stock
Unit is subject to Section 409A or to the extent a Restricted Stock Unit becomes
subject to Section 409A as a result of the adjustment, substitution or amendment
described herein.

2